Citation Nr: 0433459	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  04-05 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left 
shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1962 to November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In August 2004, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  

The Board notes the veteran's statements may be construed as 
raising service connection claims for left elbow and left 
hand disorders.  These matters are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of this claim and has sufficiently 
notified him of the information and evidence necessary to 
substantiate the claim.

2.  The veteran's service-connected left shoulder disorder is 
presently manifested by post-surgical residuals including 
painful motion, without objective evidence of limitation of 
motion of the minor arm at 25 degrees from the side, 
scapulohumeral articulation ankylosis, fibrous union, or 
nonunion of the humerus.  




CONCLUSION OF LAW

The requirements for a rating in excess of 20 percent for a 
left shoulder disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Code 5202 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claim by correspondence 
dated in October 2002, prior to the adjudication of his 
claim.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the October 2002 VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the January 2004 statement of the case.  In light of 
the actual notice provided, the Board finds that any content 
deficiency in the October 2002 notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  Therefore, the Board finds further attempts to 
obtain any additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that VA medical opinions pertinent to the issue on 
appeal were obtained October 2002 and January 2003.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  Therefore, the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.

Increased Rating Claim
Factual Background

Service medical records show the veteran sustained a left 
shoulder dislocation in a boxing match in November 1962.  
Records show he underwent an open reduction of a left 
shoulder dislocation, Magnuson repair, on July 23, 1963.  An 
orthopedic consultation associated with the veteran's 
September 1967 separation examination noted the veteran had 
experienced no shoulder dislocations since nails were removed 
in 1965.  Examination at that time revealed a full range of 
motion except for slight limitation of external rotation of 
the left arm.  In his reports of medical history the veteran 
indicated he was right hand dominant.

VA examination in March 1969 revealed some limitation of 
motion with internal rotation to 60 degrees, external 
rotation to 60 degrees, abduction to 90 degrees, forward 
flexion to 180 degrees, and normal extension.  There was no 
evidence of spasm, atrophy, or weakness of the left shoulder 
girdle muscle.  The diagnosis was postoperative residuals of 
the left shoulder, repair of dislocation, with limitation of 
motion, that was symptomatic, chronic, and mild.  It was 
noted the veteran was right hand dominant.

At his VA examination in May 1974 the veteran complained of 
some limitation of motion of the left shoulder and periodic 
pain in the joint on upper extremity use.  The examiner noted 
limited left shoulder motion with abduction restricted to 
80 degrees and external rotation restricted to 60 degrees.  
The motion in other directions was normal.  There was no 
evidence of spasm, atrophy, or weakness of the left shoulder 
girdle muscle.  The diagnosis was postoperative residuals of 
the left shoulder, repair of dislocation, with limitation of 
motion and post-traumatic arthritis, that was symptomatic, 
chronic, and moderate.  It was noted the veteran was right 
hand dominant.

In correspondence dated in July 2002 the veteran requested 
entitlement to a rating in excess of 20 percent for his left 
shoulder disorder.  He reported he experienced weakness and 
numbness down his left arm.  He complained of difficulty 
sleeping as a result of pain.  

At his VA examination in October 2002 the veteran complained 
of daily left shoulder pain, estimated as six out of a ten 
point scale, that was worse when he lifted 50 pounds and when 
he raised his arm.  He stated repetitive movement caused 
moderate pain with motion from 100 to 180 degrees.  He also 
reported he experienced weakness, stiffness, lack of 
endurance, and some locking, but denied any swelling, heat, 
or redness.  The examiner noted limitation of motion on 
external rotation from 0 to 40 degrees and internal rotation 
from 0 to 60 degrees.  He was unable to obtain movement to 90 
degrees because of pain.  Forward flexion was from 0 to 180 
degrees, with pain from 100 to 180 degrees and upon 
repetition.  It was noted that the veteran was right hand 
dominant and that there had been no additional dislocation 
since 1964.  The diagnosis was status post injury and 
dislocation of the left shoulder with degenerative joint 
disease and limitation of motion.

At his VA examination in January 2003 the veteran complained 
of occasional left shoulder pain, primarily when washing his 
hair, and a progressive loss of strength in the left arm over 
the previous 8 to 12 months.  He stated he continued to 
experience intermittent, sharp, shooting left shoulder pain 
that lasted from 5 to 60 seconds.  He reported intermittent 
episodes of left shoulder stiffness, but denied any swelling, 
heat, redness, locking, fatigability, recurrent dislocations, 
or significant periods of symptom flare up.  He stated he had 
experienced an intermittent aching sensation to the left 
elbow that developed subsequent to a fall and left shoulder 
injury eight months earlier.  It was noted that he was right 
hand dominant and that he was employed as a cook.  He stated 
the disorder affected his occupational and daily activities 
by limiting his ability to lift objects weighing more than 5 
to 10 pounds.  

The examiner noted active shoulder forward flexion to 130 
degrees, abduction to 85 degrees, external rotation to 80 
degrees with pain at that extreme of motion, and internal 
rotation only to 30 degrees secondary to pain and limitation 
of motion.  There was no additional passive left shoulder 
motion.  There was tenderness to palpation along the anterior 
aspect of the left shoulder, but no edema, effusion, 
instability, redness, heat, abnormal movement, movement 
guarding, or significant muscle weakness of the left arm 
against resistance.  X-rays revealed peri-articular spurring 
in the glenohumeral joint due to underlying arthritic 
disease.  The diagnoses included recurrent dislocation of the 
left shoulder, status post surgical repair, with partial 
functional loss of left arm use secondary to pain.  

At his video conference hearing in August 2004 the veteran 
testified that his activities had been limited because of his 
left shoulder disorder and that he was concerned that as he 
aged he would experience weakness and atrophy to the left 
arm.  He stated he was somewhat ambidextrous, but that over 
the past several years he had relied more upon his right hand 
to perform menial task.  He demonstrated what he described as 
locking of the left shoulder on abduction at 30 to 35 degrees 
and pain and weakness upon forward roll of the arm.  He also 
expressed some disagreement with the findings of the January 
2003 VA examination report.  He stated he had experienced 
problems at work picking up items with his left arm and had 
been required to rely more upon use of his right arm.  He 
reported he took pain relief medication for his shoulder, 
elbow, and back.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

The Rating Schedule provides ratings for limitation of motion 
of a major or minor arm at shoulder level (20 percent), when 
arm motion is limited to midway between side and shoulder 
level (major 30 percent, minor 20 percent), and when the arm 
is limited to 25 degrees from the side (major 40 percent, 
minor 30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2004).  Normal shoulder flexion and abduction is from 0 to 
180 degrees (90 degrees at shoulder level), and normal 
internal and external rotation is from 0 to 90 degrees.  
38 C.F.R. § 4.71, Plate I (2004).

For ankylosis of scapulohumeral articulation, when the 
scapula and humerus move as one piece, which is favorable 
with abduction to 60 degrees (30 percent major extremity/ 20 
percent minor extremity), which is intermediate between 
favorable and unfavorable (40 percent major extremity/ 30 
percent minor extremity), and which is unfavorable with 
abduction limited to 25 degrees from side (50 percent major 
extremity/ 40 percent minor extremity).  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.

For other impairment of the humerus with malunion and 
moderate deformity (20 percent major or minor extremity), 
with malunion and marked deformity (30 percent major 
extremity/ 20 percent minor extremity), with recurrent 
dislocation of scapulohumeral joint with frequent episodes 
and guarding of all arm movements (30 percent major 
extremity/ 20 percent minor extremity), with fibrous union 
(50 percent major extremity/ 40 percent minor extremity), 
with nonunion (false flail joint) (60 percent major 
extremity/ 50 percent minor extremity), and with loss of head 
(flail shoulder) (80 percent major extremity/ 70 percent 
minor extremity).  38 C.F.R. § 4.71a, Diagnostic Code 5202.

For malunion of the clavicle or scapula, or for nonunion of 
the clavicle or scapula without loose movement (10 percent), 
and for dislocation of the clavicle or scapula, or for 
nonunion of the clavicle or scapula with loose movement (20 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5203.  It is 
noted that the disorder may also be rated based upon 
impairment of a contiguous joint.

The Rating Schedule also provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added.  In the absence of 
limitation of motion, a compensable rating for degenerative 
arthritis can be assigned when there is X-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups (10 percent), or X-ray evidence of same with 
occasional incapacitating exacerbations (20 percent).  For 
the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  38 C.F.R. § 4.45(f) (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  The Court has also held that there is no basis for a 
rating higher than the maximum schedular rating for 
additional limitation of motion due to pain or functional 
loss under the provisions of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  
See Johnston v. Brown, 10 Vet. App. 80 (1997). 

Based upon the evidence of record, the Board finds the 
veteran's service-connected left shoulder disorder is 
presently manifested by post-surgical residuals including 
painful shoulder motion of the minor extremity.  Although the 
veteran claims he was ambidextrous, service and post-service 
medical reports demonstrated his consistent report of having 
been right hand dominant.  Therefore, the Board finds his 
left arm is his minor extremity.  

There is no objective evidence in this case of limitation of 
motion of the minor arm at 25 degrees from the side, 
including as a result of pain or dysfunction.  In fact, 
medical examination in January 2003 revealed active shoulder 
forward flexion to 130 degrees, abduction to 85 degrees.  
That examiner noted there was no evidence of edema, effusion, 
instability, redness, heat, abnormal movement, movement 
guarding, or significant muscle weakness of the left arm 
against resistance.  The objective evidence of record also 
demonstrates no evidence of scapulohumeral articulation 
ankylosis.  There is no evidence indicating the veteran's 
scapula and humerus move as one piece.  While the medical 
evidence shows the veteran has less than normal internal and 
external rotation motion, in the absence of evidence of a 
humerus impairment with fibrous union or nonunion a schedular 
rating in excess of 20 percent is not possible.  

Although the veteran believes his left shoulder disorder is 
more severely disabling, he is not a licensed medical 
practitioner and he is not competent to offer medical 
opinions.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
entitlement to an increased rating is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  In fact, the veteran admits he is 
able to work full time and asserts merely that his activities 
are limited.  This matter is appropriately addressed by the 
assigned schedular rating.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to a rating in excess of 20 percent for a left 
shoulder disorder is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



